(issuance of a writ of mandamus is purely discretionary with this court).
                Accordingly, we
                           ORDER the petition DENIED.'


                                                                  , C.J.
                                        Hardesty




                cc: Hon. Kathleen E. Delaney, District Judge
                     Jihad Anthony Zogheib
                     Anthony A. Zmaila Limited PLLC
                     Eighth District Court Clerk




                       'Petitioner also filed an emergency motion to stay the sheriffs sale
                scheduled for August 19, 2015. Because no relief is warranted, the motion
                for stay is denied.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A